DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 06/07/2021. Before this action, the claims stood rejected under 35 U.S.C. 101 and 103.

Response to arguments
Applicant's arguments filed 06/07/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 101 and 103 have been withdrawn.


Reasons for Allowance
Claims 1-4, 7-18, and 20 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Pollock (USP App. Pub. No. 2015/0168207) and Shields ("Comprehensive maternal hemorrhage protocols improve patient safety and reduce utilization of blood products" American Journal of Obstetrics and Gynecology Volume 205, Issue 4, October 2011, Pages 368.el-368.e8)and Amarasingham (USP App. Pub. No. 2015/0025329). Pollock describes various techniques for computer-assisted weighing of items to determine blood loss (par. [0075]). Shields expands this to include various determinations and protocols for analyzing postpartum hemorrhage (FIGURES 1-3). The instant claims are distinguished from these references because of limitations such as automatically identifying, by the computing device, a hemorrhage stage that corresponds to the quantitative blood loss of the patient in view of whether the vaginal birth or the caesarian section birth is associated with the patient, a recommendation for intervention that is specific to the hemorrhage stage, and wherein when the hemorrhage stage is 3 or higher, the medical order includes a quantity of blood units corresponding to the quantitative blood loss of the patient. When considered in the context of the other limitations, these techniques for analyzing postpartum hemorrhage and taking actions based thereon are not taught by the prior art.

Claims 1-4, 7-18, and 20 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various mental processes, namely determining blood loss and hemorrhage stage. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including an integrated scale device and by automatically initiating an order for blood units based on the analysis. This goes beyond a generic computer implementation of the abstract idea and represents an improvement in technology by improving the user experience of using the scale (see the instant Specification par. [0004]) and by encompassing a particular treatment or prophylaxis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626